NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YESENIA ESPERANZA ORELLANA-                      No.   19-72842
TOBAR; et al.,
                                                 Agency Nos.      A208-752-337
                Petitioners,                                      A208-752-338

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Yesenia Esperanza Orellana-Tobar and her son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Conde Quevedo v.

Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

         Petitioners do not challenge the BIA’s dispositive determination that they

waived their challenge to the IJ’s finding that their asylum application was time-

barred and they did not establish an exception to excuse the untimely filing. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). We do not

address petitioners’ contentions as to the merits of their asylum claim because the

BIA did not deny relief on those grounds. See Santiago-Rodriguez v. Holder, 657

F.3d 820, 829 (9th Cir. 2011) (“In reviewing the decision of the BIA, we consider

only the grounds relied upon by that agency.” (citation and internal quotation

marks omitted)). Thus, we deny the petition for review as to petitioners’ asylum

claim.

         Substantial evidence supports the agency’s determination that petitioners

failed to establish the harm they experienced or fear was or would be on account of

a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or


                                           2                                   19-72842
random violence by gang members bears no nexus to a protected ground”);

Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005) (to establish a nexus to

a political opinion ground, petitioners must show “(1) that [they] had either an

affirmative or imputed political opinion, and (2) that [they were] targeted on

account of that opinion.”). Thus, petitioners’ withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Petitioners’ contentions that the agency ignored evidence or otherwise erred

in its analysis are not supported by the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006) (concluding petitioner did not overcome the

presumption that the BIA reviewed the record); Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                          3                                      19-72842